Title: Charles Guillaume de Woedteke to John Adams: A Translation, 10 March 1781
From: Woedteke, Charles Guillaume de
To: Adams, John



Sir
Treptow on the Rega in Pomerania 10 March 1781

Your Excellency will please excuse the boldness of this inconvenience in my writing to you.
A certain American colonel, who served as a volunteer for the Prussian king in the last war against the Austrians, has assured my brother, Prussian major de Woedteke, that our brother Frederic Guillaume de Woedteke, formerly captain and brigade major in the Prussian Army has died with the rank of American colonel at Philadelphia where he was buried. Certain circumstances demand that his death be confirmed, so it is with my humble prayers to you, your excellency, that proof of his death be obtained as soon as possible. Perhaps our brother served the noble United States under a different name, making it necessary to look up his real name, Frederic Guillaume de Woedteke, in the conscription books and then possibly we can find out about the circumstances of his death from this American colonel. I will also add that our brother was in the service of the French as captain and cavalry inspector and that his garrison was in Paris.
I ask your excellency most humbly to please procure for me this proof as quickly as possible for his family. I do not know who else to turn to except your Excellency. I will remain, for this favor, with the most profound respect for the rest of my life, your excellency, your very humble and very obedient servant

de WoedtekeLieutenant au Services Prussiennes

